DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 5-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant elected Species I (Figure 2), claims 1-4, 7 and 9-10, for examination and the election is made without traverse filed on June 02, 2022 is acknowledged. 
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the underside of the coil yoke" in Line 2. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "underside". 
Claim 7 recites the limitation "the center" in Line 2. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "center".
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Odajima US-PG-PUB No. 2019/0372446.

Regarding claim 1, Odajima teaches
A sound vibration actuator (Figs. 1 and 2 show a vibration actuator 1) comprising:
a casing (Figs. 1 and 2 show a frame 2) having an internal space formed by an underside casing part (Figs. 1 and 2 show a bottom face 2B), a side periphery casing part (Figs. 1 and 2 show a side surface 2C), and a top casing part (Figs. 1 and 2 show a top face 2A); 
a coil part (Figs. 1 and 2 show a coil part is form by a coil 8 and a back yoke 9) coupled to the top casing part (i.e. top face 2A)in such a manner as to receive power from the outside (Para. [0019], Lines 6-12); 
a magnet part (Figs. 1 and 2 show a magnet portion 7) disposed in the internal space of the casing (i.e. frame 2) and having a magnet (Figs. 1 and 2 show a magnet 7A) and a weight (Figs. 1 and 2 show a first weight 5); 
an elastic member (Figs. 1 and 2 show a first spring 3) whose one surface coupled to the magnet part (Figs. 1 and 2 show the first spring 3 whose one surface coupled to the magnet portion 7 via the first weight 5); and 
a weight part (Figs. 1 and 2 show a second weight 6) coupled to the coil part (the coil part is form by the coil 8 and the back yoke 9) as shown in Fig. 1 and Para. [0018], Lines 10-12.

Regarding claim 2, Odajima teaches
The sound vibration actuator according to claim 1, wherein the coil part (i.e. the coil part is form by the coil 8 and the back yoke 9) comprises a coil (Figs. 1 and 2 show a coil 8) and a coil yoke (Figs. 1 and 2 show a back yoke 9).

Regarding claim 3, Odajima teaches
The sound vibration actuator according to claim 2, wherein the coil yoke (i.e. back yoke 9) is disposed under the coil (i.e. coil 8).

Regarding claim 4, Odajima teaches
The sound vibration actuator according to claim 3, wherein the weight part (i.e. second weight 6) is disposed on the underside of the coil yoke (i.e. back yoke 9).

Regarding claim 9, Odajima teaches
The sound vibration actuator according to claim 1, wherein the underside casing part is fixed to an external sound generator (Fig. 3 shows a mobile information terminal 100 as an example of a mobile electronic device that is provided with a vibration actuator 1).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odajima US-PG-PUB No. 2019/0372446 in view of Jiang et al. (Hereinafter Jiang) CN 107528443 (For examination purports English Machine Translation of Jiang would be use as cited reference).

Regarding claim 7, Odajima teaches all the features with respect to claim 2 as outlined above.
Odajima does not explicitly teach that the top casing part has a protrusion protruding from the center thereof in such a manner as to seat the coil and the coil yoke thereonto.
	Jiang teaches in Fig. 2 of a yoke bracket 10 has a protrusion protruding from the center thereof in such a manner as to seat a coil 30 and a yoke 40 thereonto.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound vibration actuator, as taught by Odajima with the top casing part has a protrusion protruding from the center thereof in such a manner as to seat the coil and the coil yoke thereonto, as taught Jiang. The motivation that by combining both teachings the device would be able to improves magnetic and increase the magnetic force of the device.

11.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odajima US-PG-PUB No. 2019/0372446 in view of Takashima et al. (Hereinafter Takashima) US-PG-PUB No. 2007/0102270.

Regarding claim 10, Odajima teaches all the features with respect to claim 1 as outlined above.
Odajima does not explicitly teach that the weight part is made of a material having a higher specific gravity than the coil part and the top casing part.
	Takashima teaches that the weighted material is greater specific gravity weight than the coil and the casing (Para. [0080], Lines 1-4 and Para. [0194], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound vibration actuator, as taught by Odajima with the weight part is made of a material having a higher specific gravity than the coil part and the top casing part, as taught Takashima. The motivation is to use the weight to increases the weight of the sound vibration actuator.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653